After answering, the defendants moved to dismiss the action as to the plaintiff Conference for that it is not a proper party plaintiff. The motion was denied and defendant appealed.
Defendants' motion is in effect a demurrer for misjoinder of parties, interposed after answer was filed. It came too late. Goldsboro v. SupplyCo., 200 N.C. 405, 157 S.E. 58; Schnibben v. Ballard  Ballard Co.,210 N.C. 193, 185 S.E. 646; Ezzell v. Merritt, 224 N.C. 602,31 S.E.2d 751; McIntosh, N.C. P.  P., 457. Having answered, his motion was addressed to the sound discretion of the court. Its adverse ruling is not subject to review.
The judgment below is
Affirmed.